                   Case 1:19-cv-00669-JLT Document 118 Filed 11/10/20 Page 1 of 3


 1    SEYFARTH SHAW LLP
      Michael J. Burns (SBN 172614)
 2    mburns@seyfarth.com
      560 Mission Street, 31st Floor
 3    San Francisco, California 94105
      Telephone:    (415) 397-2823
 4    Facsimile:    (415) 397-8549

 5    Mary D. Manesis (SBN 150372)
      mmanesis@seyfarth.com
 6    601 South Figueroa Street, Suite 3300
      Los Angeles, California 90017
 7    Telephone:    (213) 270-9600
      Facsimile:    (213) 270-9601
 8
      Attorneys for Defendant
 9    LAZER SPOT, INC.

10    LESCHES LAW
      Levi Lesches (SBN 305173)
11    levi@lescheslaw.com
      5757 Wilshire Boulevard, Suite 535
12    Los Angeles, California 90036
      Telephone:    (323) 900-0580
13
      Attorneys for Plaintiff
14    CONRADO MADRID

15
                                       IN THE UNITED STATES DISTRICT COURT
16
                      FOR THE EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
17

18   CONRADO MADRID,                                       Case No. 1:19-cv-00669-JLT
19
                          Plaintiff,                       JOINT STIPULATION OF DISMISSAL
                                                           AND RETENTION OF JURISDICTION;
20            v.                                           [PROPOSED] ORDER
21   LAZER SPOT, INC., a Georgia corporation,
22                        Defendant.
23

24

25

26
27

28


                   STIPULATION RE DISMISSAL AND RETENTION OF JURISDICTION; [PROPOSED ORDER]
     65972066v.1
                   Case 1:19-cv-00669-JLT Document 118 Filed 11/10/20 Page 2 of 3


 1            IT IS HEREBY STIPULATED AND AGREED by Plaintiff Conrado Madrid and Defendant

 2   Lazer Spot, Inc. (collectively, the “Parties”), by and through their respective counsel of record, that:

 3       •    The Parties resolved the above-captioned action (the “Action”) through a confidential settlement

 4            agreement;

 5       •    The Court shall retain jurisdiction of the Action for the sole purpose of enforcing the Parties’

 6            settlement agreement;

 7       •    The Parties respectfully request that the Court first rule on the Parties’ Joint Motion to Redact

 8            Portions of the August 4, 2020 Transcript, prior to entering an order of dismissal;

 9       •    After the Court rules on the Motion to Redact Portions of the August 4, 2020 transcript, the

10            Action shall be dismissed with prejudice as to all parties and all claims pursuant to Federal Rule

11            of Civil Procedure 41(a)(1)(A)(ii); and

12       •    Each party will bear its own expenses, costs and attorneys’ fees, except as may otherwise be

13            provided in the Parties’ settlement agreement.

14            All signatories to this Stipulation, and all parties on whose behalf the Stipulation is submitted,

15   concur with the Stipulation’s content and have authorized its filing.

16   DATED: October 7, 2020                                     Respectfully submitted,

17                                                              SEYFARTH SHAW LLP

18                                                              By:
                                                                      Michael J. Burns
19                                                                    Mary D. Manesis
20                                                                    Attorneys for Defendant
                                                                      LAZER SPOT, INC.
21
     DATED: September ___, 2020                                 Respectfully submitted,
22
                                                                LESCHES LAW
23

24                                                              By: [as authorized on 9/--/20]
25                                                                  Levi Lesches

26                                                              Attorneys for Plaintiff
                                                                CONRADO MADRID
27

28
                                                            1
                   STIPULATION RE DISMISSAL AND RETENTION OF JURISDICTION; [PROPOSED ORDER]
     65972066v.1
                   Case 1:19-cv-00669-JLT Document 118 Filed 11/10/20 Page 3 of 3


 1                                                     PROPOSED ORDER

 2            Based upon the stipulation of the parties (Doc. 117), the Court ORDERS1:

 3            1.       The action is dismissed with prejudice in its entirety;

 4            2.       Each party shall bear its own expenses, costs and attorneys’ fees, except as may

 5   otherwise be provided in the settlement agreement; and

 6            3.       The Court shall retain jurisdiction of the action for the purpose of enforcing the parties’

 7   settlement agreement.

 8
     IT IS SO ORDERED.
 9

10       Dated:       November 10, 2020                                    /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27   1
      The Court does not understand the parties’ apparent belief that the Court has not ruled on the request to seal the transcript
     (Doc. 113) related to the settlement conference. The request was filed on September 29, 2020 and the Court ruled on it on
28   September 30, 2020 (Doc. 114).
                                                                    2
                   STIPULATION RE DISMISSAL AND RETENTION OF JURISDICTION; [PROPOSED ORDER]
     65972066v.1
